SUPPLEMENT NUMBER ONE TO
ORIGINAL EQUIPMENT MANUFACTURING AGREEMENT
AND ENGINEERING SUPPORT AGREEMENT
between

Esaote S.p.A., a company organized under the laws of the Republic of Italy and
with registered seat in Genova, Italy (hereinafter referred to as “Esaote”)

— of the one Party -

TechniScan, Inc., a Utah corporation (“TS Utah”) through its successor in
interest, TechniScan, Inc., a Delaware corporation (hereinafter referred to as
“TechniScan”)

— of the other Party -

Esaote and TechniScan are hereinafter referred to individually as a “Party” and
collectively as the “Parties”

Recitals

WHEREAS, Esaote and TS Utah entered into that certain Original Equipment
Manufacturing with an Effective Date of 11 February 2008 (the “Agreement”);

WHEREAS, TechniScan, as the successor-in-interest to TS Utah, is now a party to
the Agreement;

WHEREAS, the Parties wish to supplement certain provisions under the Agreement
and to provide for the provision of additional services by Esaote in
consideration for the additional consideration provided in this Supplement
Number One (the “Supplement”);

WHEREAS, on or about October 9, 2009, TechniScan Utah instituted a series of
transactions consisting of: (i) a conversion of its Series E Preferred Stock (of
which Esaote owns 3,333,334 shares) into common stock of TechniScan Utah at the
rate of 1.2 shares of common stock for each share of Series E Preferred Stock;
(ii) the conversion of 500,000 warrants to purchase common stock of TechniScan
Utah at $0.75 per share held by Esaote into 250,000 shares of common stock with
no additional consideration; (iii) a 2 for 1 split of the foregoing TechniScan
Utah common stock held by Esaote; (iv) the investment of 1,045,000 in TechniScan
Utah pursuant to the Private Placement; (v) a merger of TechniScan Utah with a
wholly owned subsidiary of Castillo, Inc. in which the shareholders of
TechniScan Utah will own at least 90% of Castillo, Inc. following such merger;
(vi) a change of the name of Castillo to TechniScan, Inc. in the State of
Delaware and (vii) a further raise of capital to fund TechniScan’s operations
through 2010 (all of the foregoing transactions collectively constituting the
“Transactions”).

WHEREAS, TechniScan has requested that ESAOTE provide additional components,
development services and miscellaneous costs to support the further development
of the Products as proposed in Annex 1 hereto (the “Supplemental Support”);

WHEREAS, Esaote and TechniScan have agreed that Esaote shall provide the
Supplemental Support valued at the sum of up to One Million Eight Thousand Four
Hundred Seventeen Dollars ($1,008,417) (the “Supplemental Amount”) and Esaote
shall receive either additional shares of common stock or a payment from
TechniScan, as provided herein;

WHEREAS, Esaote began providing the Supplemental Support on or about October 1,
2009.

NOW, THEREFORE, the Parties enter into this Supplement as follows:

Article 1
Supplemental Services

Esaote shall provide the Esaote system components, development services as
outlined in Annex 1 attached hereto and be as outlined below:

1.1. Esaote will provide the following engineering support services, Esaote
Products and Modified Esaote Products:

(a) the continuing modification of the Esaote Product into the Modified Esaote
Product;

(b) the supply of the Modified Esaote Product and a non-exclusive license to the
executable version of the related software exclusively for incorporation by
TechniScan into the Products;

(c) the contribution of engineering and design support and original equipment
manufacturing prototype equipment and supplies necessary to incorporate the
Modified Esaote Products into the Products and technical assistance related to
the completion and manufacture of the Products incorporating the Modified Esaote
Products;

(d) the supply of spare parts relevant to the Modified Esaote Products; and

(e) the technical assistance on the Modified Esaote Products and spare parts
including training in the service, installation and application of Modified
Esaote Product, to TechniScan’s designated technical personnel.

1.2. Except as expressly provided in the budget contained in Annex 1 with regard
to travel expenses and the costs of its own personnel, Esaote shall not be
required to pay any amounts to any third party or to make advances to or on
behalf of TechniScan. If the actual value of the Supplemental Services is less
than the amounts estimated on Annex 1, Esaote shall not have any obligation to
provide any consideration or compensation in respect of such shortfall.
Furthermore, Esaote shall be permitted to cease providing Supplemental Services
once it determines, in its reasonable judgment, that the value of the
Supplemental Services equals or exceeds the Supplemental Amount.

1.3 In consideration of the Supplemental Services, Esaote shall receive, at
Esaote’s election, either (a) additional shares of common stock of TechniScan in
an amount equal to the Supplemental Amount as determined once the Supplemental
Services are completed or terminated (the “Additional Shares”) or (b) payment in
cash in the amount of the Supplemental Services as determined herein and in the
Agreement. The choice of stock or cash shall be determined by Esaote after
April 2, 2010 but before July 2010. The Parties must mutually agree on the value
of the Additional Shares to be used to pay for the Supplemental Services. If
such amount cannot be agreed upon by the Parties, then Esaote shall be paid in
cash rather than in capital stock.

1.4 TechniScan will provide a complete business plan to Esaote as soon as
practicable after the date of this Supplement.

Article 2
Progress Toward Completion of Contemplated Transactions

It is expressly acknowledged and agreed that the progress toward and realization
of each of the enumerated steps of the Transactions to the reasonable
satisfaction of Esaote shall be a continuing condition precedent to Esaote’s
continuing delivery of the Supplemental Support provided herein.

2.1. Upon request, TechniScan shall provide a written or oral update on the
status of the Transactions to Esaote or its representatives or counsel,
including Gerald Richardson and/or Esaote’s counsel, Baker & Daniels LLP.

2.2. If Esaote determines that any one or more steps of the Transactions or
Phase 2 of the Program (as defined below) are not progressing to its
satisfaction, it shall provide written notice thereof to TechniScan by email or
fax to the attention of David Robinson or any other representative appointed by
TechniScan to accept such communications.

2.3. TechniScan shall, within twenty business days of its receipt of the notice
from Esaote referenced above, provide a written update on the status of the
Transactions or Phase 2 of the Program, including such information or documents
which Esaote may reasonably request.

2.4 If Esaote is not satisfied with the information received from TechniScan, it
may either suspend the Supplemental Services or terminate this Supplement by
providing a second written notice to TechniScan within twenty business days of
its receipt of the update from TechniScan pursuant to Section 2.3 hereof. If
Esaote has not received the response required under Section 2.3, it may suspend
the Supplemental Services until such time that it is satisfied with the response
of TechniScan. If Esaote incurs incremental expenses as a result of the
suspension and resumption of the Supplemental Services, such incremental
expenses shall be included with the costs of the Supplemental Services and shall
count towards Esaote’s maximum obligations hereunder.

2.5 If Esaote terminates this Supplement as provided in this Article 2, it shall
determinate the value of the Supplemental Services provided up to the date of
termination. Within 45 days of termination, Esaote shall prepare and submit an
invoice in respect of the Supplemental Services rendered and shall stipulate
whether it wishes to receive the a pro rata portion of the Additional Shares
(determined as a ratio of the value of the Supplemental Services provided
relative to fully amount of the Supplemental Amount) or a payment in cash from
TechniScan in the amount of the supplemental services rendered. If Esaote elects
to receive capital stock in payment of the Supplemental Services, the Parties
shall determine the value of the Additional Shares pursuant to Section 1.3
hereof. TechniScan shall pay the amount due in respect of the Supplemental
Services within thirty (30) days of receipt of Esaote’s invoice.

Article 3
Intellectual Property Issues

3.1. The Parties agree that the project plan to be included in Annex 1 shall set
forth the additional contribution to the Program by Esaote (“Phase 2 of the
Program”) and sets out inter alia:

• the contribution in terms of technology, know-how, manpower, materials,
assistance, etc. of each of the Parties;

• the time schedule for development, sample production, tests and relevant
milestones which are necessary to periodically assess and verify the results
from time to time obtained.

3.2. The intellectual property rights, including Program Rights developed
through the continuation of the Program shall be as provided in the Agreement.

Article 4
Term; No Amendment to the Agreement

4.1. Term

This Supplement shall be effective upon execution hereof and shall continue in
effect for the then remaining term of the Agreement; provided that the
termination of the Supplemental Services by Esaote shall not terminate the
Agreement, except as otherwise indicated by Esaote when permitted to terminate
the Agreement pursuant to the terms thereof.

4.2. No Amendment to Agreement

4.2.1 The provisions of this Agreement are intended to be supplemental to the
provisions contained in the Agreement and this Supplement is not intended to
amend the Agreement except as expressly provided herein.

4.2.2 If at any time this Supplement is found to be conflicting with any express
provision contained in the Agreement, then the conflicting provision contained
in this Supplement shall be deemed to be controlling over the conflicting
provision contained in the Agreement.



4.3.   TechniScan Acknowledgement

TechniScan acknowledges and agrees that it is the successor-in-interest to TS
Utah and TechniScan hereby acknowledges that it has assumed all of the rights
and obligations of TS Utah existing under the Agreement and all of its other
agreements involving Esaote.



4.4.   Effect of Termination

4.4.1 This Supplement shall be deemed to be terminated if Esaote terminates its
obligations to provide the Supplemental Services as provided herein.

4.4.2 The termination of the Agreement shall terminate Esaote’s obligations to
provide the Supplemental Services beginning on the effective date of the
termination date of the Agreement.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Parties hereto have caused this Supplement Number One to
Original Equipment Manufacturing Agreement to be executed in duplicate by their
authorized officers on the dates and the places mentioned below:

     
Genova, November 10       2009
  November 10       2009
 
   
Esaote S.p.A.
By:      /s/ Fabrizio Landi—
  TechniScan Medical Systems, Inc.
By:      /s/ David C. Robinson—
 
   
Name:       Fabrizio Landi—
  Name:       David C. Robinson—
 
   
Title: Managing Director and General Manager
  Title:       President and CEO—
 
   

2